Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 9-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prosyk et al. (WO 2007/107782). 
With respect to claim 9, Prosyk et al.’782 shows and discloses a semiconductor optical integrated device (Fig 7, 8) comprising: a semiconductor amplifier (Fig 7, 8: a semi amplifier/SOA 41); and a plurality of semiconductor lasers, wherein the semiconductor amplifier and the plurality of semiconductor lasers are monolithically integrated on one surface of a semiconductor substrate (TITLE; Fig 7, 8: a plurality of semiconductor lasers/"EA modulator 42 and laser 43" are monolithically integrated on one surface a semiconductor substrate 48;  Abstract, p. 9),  and the semiconductor amplifier and the plurality of semiconductor lasers are configured such that holes are injected from a p-side cladding layer and electrons are injected (Fig 1, 7, 8: p-side cladding 4/44 and electrons are injected from an n-side cladding layer 5/45 into an active layer 7/49); the semiconductor substrate is a conductive semiconductor substrate (Fig 7, 8: substrate 47/48 is a conductive substrate/47 lower conductive layer); the n-side cladding layer of the semiconductor amplifier and the n-side cladding layer of each of the plurality of semiconductor lasers are electrically insulated by a first electrically insulating layer formed between the semiconductor substrate and the n-side cladding layer of each of the plurality of semiconductor lasers and a second electrically insulating layer formed between the n-side cladding layer of the semiconductor amplifier and the n-side cladding layer of each of the plurality of semiconductor lasers (Fig 7, 8: n-side cladding layer 44 of amplifier and n-side cladding layer 44 of  the plurality of semiconductor lasers/"EA modulator 42 and laser 43" are electrically insulated by a first electrically insulating layer 46 formed between the semiconductor substrate 48, and the n-side cladding layer of each of the plurality of semiconductor lasers 41/42/43 and a second electrical insulating layer 55 formed between the n-side cladding layer of the amplifier 41 and the plurality of semiconductor laser 42/43; See also page 7); an n-side contact layer for electrically connecting to the n-side cladding layer of each of the plurality of semiconductor lasers is provided between the n-side cladding layer of each of the plurality of semiconductor lasers and the first electrically insulating layer (Fig 7: a n-side contact layer/GND electrically connecting to n-side cladding layer 45/46 of each of lasers 41/42/43 is between the n-side cladding layer of each of the lasers 42/43 and the first electrically insulating layer 54/55); the n-side contact layer and the p-side cladding layer of the semiconductor amplifier is configured to be electrically connected (Fig 8: n-side contact layer/GND and the p-side cladding layer 44 of the semiconductor amplifier 41 is electrically connected); The claim further requires the (Fig 2: the semi amplifier 41 and each semi laser of the plurality of semiconductor lasers 42/43 are electrically connected in series).  Therefore, it is within one skill in the art to recognize Prosyk et al.’782 having different electrical connection layout to lase/control the device.
With respect to claim 10, Prosyk et al.’782 shows and discloses wherein an n-side contact electrode to which a negative side of DC power supply is connected is provided on the other surface of the semiconductor substrate; and an p-side contact electrode to which a positive side of DC power supply is connected is provided on the p-side cladding layer of each of the plurality of semiconductor lasers (page 9: DC driving signal; Fig 1-11).
With respect to claim 11, Prosyk et al.’782 shows wherein the n-side contact layer extends laterally from the n-side cladding layer of one of the plurality of semiconductor lasers (Fig 3, 5, 7, 9: 8’, 50, 50’).
With respect to claim 13, Prosyk et al.’782 shows and discloses a semiconductor optical integrated device (Fig 7, 8) comprising: a semiconductor amplifier (Fig 7, 8: a semi amplifier 41); and a plurality of semiconductor lasers (Fig 7, 8: a plurality of semiconductor lasers 42/43), wherein the semiconductor amplifier and the plurality of semiconductor lasers are monolithically integrated on one surface of a semiconductor substrate (Fig 7, 8: lasers 41/42/43 are monolithically on one surface of substrate 47/48), and the semiconductor amplifier and the plurality of semiconductor lasers are configured such that holes are injected from a p-side (Fig 1, 7, 8: p-side cladding 4/44 and electrons are injected from an n-side cladding layer 5/45 into an active layer 7/49); the n-side cladding layer of the semiconductor amplifier and the n-side cladding layer of each of the plurality of semiconductor lasers are electrically insulated by an electrically insulating layer that is formed between the n-side cladding layer of the semiconductor amplifier and the n-side cladding layer of each of the plurality of semiconductor lasers (Fig 7, 8: n-side cladding layer 44 of amplifier and n-side cladding layer 44 each of the plurality of semiconductor lasers/"EA modulator 42 and laser 43" are electrically insulated by a first electrically insulating layer 46 formed between the n-side cladding layer 45 of each of the plurality of semiconductor lasers 41/42/43; See also page 7); and also insulated by the semiconductor substrate being a semi-insulating semiconductor substrate (page 1: semi-insulating (SI) substrate); an n-side contact layer for electrically connecting to the n-side cladding layer of each of the plurality of semiconductor lasers is provided between the n-side cladding layer of each of the plurality of semiconductor lasers and the semiconductor substrate  (Fig 6-8: a n-side contact layer/GND electrically connecting to n-side cladding layer 45/46 of each of lasers 41/42/43 is between the n-side cladding layer of each of the lasers 42/43 and the semiconductor substrate 48); the n-side contact layer and the p-side cladding layer of the semiconductor amplifier is configured to be electrically connected (Fig 1-11).  The claim further requires the semiconductor amplifier and each semiconductor laser of the plurality of semiconductor lasers are electrically connected in series.  Prosyk et al.’782 (Fig 7, 8) did not shows the above.  However, Prosyk et al.’782 shows in different embodiments where the plurality of semiconductor lasers are electrically connected in series (Fig 2: the semi amplifier 41 and each semi laser of the plurality of semiconductor lasers 42/43 are electrically connected in series).  Therefore, it is within one skill in the art to recognize Prosyk et al.’782 having different electrical connection layout to lase/control the device.
With respect to claim 14, Prosyk et al.’782 shows wherein the n-side contact layer extends laterally from the n-side cladding layer of one of the plurality of semiconductor lasers (Fig 3, 5, 7, 9: 8’, 50, 50’).
Allowable Subject Matter
Claims 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 15:
wherein an optical multiplexer is provided between the semiconductor amplifier and the plurality of semiconductor lasers for combining outputs of the plurality of semiconductor lasers to input to the semiconductor amplifier.
					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828